THIRD AMENDMENT TO CREDIT AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of March 26, 2010 (this
"Amendment"), is among TECHTEAM GLOBAL, INC., a Delaware corporation (the
"Borrower"), the lenders set forth on the signature pages hereof (collectively,
the "Lenders") and JPMORGAN CHASE BANK, N.A. a national banking association, as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent").


RECITALS


A.           The Borrower, the Administrative Agent and the Lenders are parties
to a Credit Agreement, dated as of June 1, 2007, as amended by a First Amendment
to Credit Agreement and Consent dated as of May 30, 2008 and as amended by a
Second Amendment to Credit Agreement dated as of October 28, 2008 (as now and
hereafter amended, the "Credit Agreement"), pursuant to which the Lenders
agreed, subject to the terms and conditions thereof, to extend credit to the
Borrower.


B.           The Borrower desires to amend the Credit Agreement and the
Administrative Agent and the Lenders are willing to do so strictly in accordance
with the terms hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:


ARTICLE 1.
AMENDMENTS


Upon fulfillment of the conditions set forth in Article 3 hereof, the Credit
Agreement shall be amended as follows:


1.1           The definition of “Applicable Rate” in Section 1.01 shall be
amended (i) by deleting the reference in the paragraph following the table to
“Level IV” and inserting “Level III” in place thereof, and (ii) by deleting the
table in such definition and inserting the following in place thereof:


 
Level
 
Leverage  Ratio
Eurocurrency Spread and Letter of Credit Fee
 
ABR Spread
Commitment Fee Rate
I
< 2.5:1.0
1.50%
0.0%
0.25%
II
≥ 2.5:1.0 and < 3.25:1.0
1.75%
0.0%
0.30%
III
≥ 3.25:1.0
2.00%
0.25%
0.35%



1.2           Effective as of December 31, 2009, the definition of “Consolidated
Adjusted EBITDA” in Section 1.01 shall be amended and restated in its entirety
to read as follows:


“Consolidated Adjusted EBITDA” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (a) Consolidated
Interest Expense, (b) consolidated income tax expense, (c) depreciation, (d)
amortization (excluding amortization of receivables), (e) extraordinary non-cash
losses (as determined in accordance with GAAP) incurred other than in the
ordinary course of business, (f) an amount not to exceed $34,000,000 in
aggregate amount related to non-cash goodwill and other non-cash intangibles
impairment charges taken by TechTeam Government Solutions, Inc. or TechTeam SQM
AB in the Fiscal Quarter ending December 31, 2009, the Fiscal Quarter ending
March 31, 2010 and/or the Fiscal Quarter ending June 30, 2010, and (g) an amount
not to exceed $4,000,000 in aggregate amount related to cash restructuring
charges taken by the Borrower in the Fiscal Quarter ending March 31, 2010 and/or
the Fiscal Quarter ending June 30, 2010, minus, to the extent included in
Consolidated Net Income, extraordinary gains (as determined in accordance with
GAAP) realized other than in the ordinary course of business, all calculated for
the Borrower and the Subsidiaries on a consolidated basis.



--------------------------------------------------------------------------------


 
1.3           Sections 6.09(a) and 6.09(b) shall be amended and restated in
their entirety to read as follows:


(a)           Leverage Ratio.  Permit or suffer the Leverage Ratio to exceed (i)
3.00 to 1.0 as of the Fiscal Quarter ending December 31, 2009, (ii) 3.25 to 1.0
as of Fiscal Quarters ending March 31, 2010 and June 30, 2010, and (iii) 3.0 to
1.0 as of the end of any Fiscal Quarter thereafter.


(b)           Fixed Charge Coverage Ratio.  Permit or suffer the Fixed Charge
Coverage Ratio to less than (i) 1.25 to 1.0 as of the Fiscal Quarter ending
December 31, 2009, (ii) 1.0 to 1.0 as of Fiscal Quarters ending March 31, 2010
and June 30, 2010, and (iii) 1.25 to 1.0 as of the end of any Fiscal Quarter
thereafter.


1.4           Schedule 2.01 to the Credit Agreement shall be deleted and the
form of Schedule 2.01 attached hereto shall be substituted in place
thereof.  The Borrower acknowledges and agrees that the Aggregate Revolving
Facility B Commitment is being reduced to $0 and all outstanding Revolving
Facility B Loans shall hereafter be deemed Revolving Facility A Loans.


1.5           Simultaneously with the execution of this Amendment, Bank of
America, N.A. (the "Departing Lender") shall provide a payoff letter to the
Administrative Agent in form and substance satisfactory to the Administrative
Agent indicating all amounts owing to the Departing Lender pursuant to the
Credit Agreement and the other Loan Documents (the "Payoff Amount").  Pursuant
to such payoff letter and after receipt by the Departing Lender of such Payoff
Amount, the Departing Lender shall be released of all of its rights and
responsibilities under the Credit Agreement, including its Commitments, and
shall no longer be a party thereto.


ARTICLE 2.
REPRESENTATIONS


The Borrower represents and warrants to the Administrative Agent and the Lender
that:


2.1           The execution, delivery and performance of this Amendment is
within its powers, has been duly authorized and is not in contravention with any
law, of the terms of its Certificate of Incorporation or By-laws, or any
undertaking to which it is a party or by which it is bound.



--------------------------------------------------------------------------------


 
2.2           This Amendment is the legal, valid and binding obligation of the
Borrower enforceable against it in accordance with the terms hereof.


2.3           After giving effect to the amendments herein contained, the
representations and warranties contained in Article III of the Credit Agreement
are true on and as of the date hereof with the same force and effect as if made
on and as of the date hereof.


2.4           No Event of Default or exists or has occurred and is continuing on
the date hereof.
 
ARTICLE 3.
CONDITIONS OF EFFECTIVENESS
 
This Amendment shall become effective upon the first date (the "Effective Date")
on which each of the following conditions to effectiveness have been satisfied:


3.1           This Amendment shall be signed by the Borrower, the Administrative
Agent and each Lender and delivered to the Administrative Agent.


3.2           The Guarantors shall have executed the Consent and Agreement at
the end of this Amendment.


3.3           The Borrower shall have paid a closing fee to the Administrative
Agent to be distributed to JPMorgan Chase Bank, N.A in the amount of $25,000.


3.4           The Administrative Agent shall have received the payoff letter
referred to in Section 1.5 above and the Departing Lender shall have received
its Payoff Amount.


3.5           The Borrower and the Guarantors shall have delivered or caused to
be delivered to the Administrative Agent such other documents and instruments as
the Administrative Agent may request in connection therewith.
 
 
ARTICLE 4.
MISCELLANEOUS.


4.1           References in the Credit Agreement or in any note, certificate,
instrument or other document to the "Credit Agreement" shall be deemed to be
references to the Credit Agreement as amended hereby and as further amended from
time to time.


4.2           The Borrower agrees to pay and to save the Administrative Agent
harmless for the payment of all costs and expenses arising in connection with
this Amendment, including the reasonable fees of counsel to the Administrative
Agent in connection with preparing this Amendment and the related documents.


4.3           The Borrower acknowledges and agrees that the Administrative Agent
and the Lender have fully performed all of their obligations under all documents
executed in connection with the Credit Agreement and all actions taken by the
Administrative Agent and the Lender are reasonable and appropriate under the
circumstances and within their rights under the Credit Agreement and all other
documents executed in connection therewith and otherwise available.  The
Borrower represents and warrants that it is not aware of any claims or causes of
action against the Administrative Agent or any Lender, any participant lender or
any of their successors or assigns.



--------------------------------------------------------------------------------


 
4.4           Except as expressly amended hereby, the Borrower agrees that the
Credit Agreement, the Notes, the Security Documents and all other documents and
agreements executed by the Borrower in connection with the Credit Agreement in
favor of the Administrative Agent or any Lender are ratified and confirmed and
shall remain in full force and effect and that it has no set off, counterclaim
or defense with respect to any of the foregoing.  Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Credit
Agreement.


4.5           This Amendment may be signed upon any number of counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument.



--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of March 26, 2010.




TECHTEAM GLOBAL, INC.




By: _/s/ Margaret M. Loebl________________


    Its: Corporate Vice President, Chief Financial Officer and Treasurer




JPMORGAN CHASE BANK, N.A., as Administrative Agent and Individually as a Lender




By: _/s/ Jon Gleit________________


    Its: _Vice President______________________





--------------------------------------------------------------------------------






CONSENT AND AGREEMENT




As of the date and year first above written, the undersigned hereby:


(a)           fully consents to the terms and provisions of the above Amendment
and the consummation of the transactions contemplated thereby and agrees to all
terms and provisions of the above Amendment applicable to it;


(b)           agrees that each Guaranty and all other agreements executed by the
undersigned in connection with the Credit Agreement or otherwise in favor of the
Administrative Agent or the Lenders (collectively, the "Security Documents") are
hereby ratified and confirmed and shall remain in full force and effect, as
amended,  and the undersigned acknowledges that it has no setoff, counterclaim
or defense with respect to any Security Document; and


(c)           acknowledges that its consent and agreement hereto is a condition
to the Lenders' obligation under this Amendment and it is in its interest and to
its financial benefit to execute this consent and agreement.
 
 
TECHTEAM GLOBAL, INC.




By: __/s/_Margaret M. Loebl_______


Title:    Its: Corporate Vice President, Chief Financial Officer and Treasurer






TECHTEAM CYNTERGY, L.L.C.




By: _/s/ Michael A. Sosin _______


Title: _Manager______________________


TECHTEAM GOVERNMENTSOLUTIONS, INC.


By: ___/s/ David A. Kriegman____


Title: __President ______________




SYTEL, INC.




By: ___/s/ David A. Kriegman __


Title: ___President ___________
 
 

--------------------------------------------------------------------------------




ONVAIO, LLC


By:  TechTeam Global, Inc., its solemember


     By: __/s/ Michael A. Sosin______


     Title: _Corporate Vice President___
 
 

--------------------------------------------------------------------------------




SCHEDULE 2.01


COMMITMENTS




 
 
Lender
 
Revolving Facility A Commitment
 
Revolving Facility B Commitment
 
JPMorgan Chase Bank, N.A.
 
$28,000,000
 
$0
 
Aggregate
 
$28,000,000
 
$0




